Title: To George Washington from Charles Pettit, 22 April 1788
From: Pettit, Charles
To: Washington, George

 

Sir
Philadelphia 22d April 1788

An Accident happening to one of the Boats prevented part of the Iron Castings ordered by your Excellency from coming round before the Winter set in, and the long continuance of the Frost with other Circumstances have delayed them since till within a few Days. Col. Biddle having been so obliging as to undertake the forwarding of them, they were delivered yesterday & put on board a Vessel bound to Alexandria. One of the Plates being somewhat thicker & heavier than I expected, owing to a Misconception of the Workman in construing the Orders given him, the whole are charged 2/6 ⅌Ct less than they otherwise would have been. I should have directed another to be made in lieu of this large one if I had discovered it in Time, but the Furnace is now out of blast, & I hope this extra Thickness will be no Disadvantage. I have the Honor to be very respectfully Sir, your most obedient Servant

Chas Pettit

